Citation Nr: 0912483	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the left ear.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the RO which 
denied service connection for bilateral hearing loss and 
tinnitus.  By rating action in November 2006, the RO granted 
service connection for defective hearing in the right ear and 
assigned a noncompensable evaluation.  The Veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the evaluation assigned.  
Therefore, only issues remaining on appeal are those stated 
on the first page of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's defective hearing of the left ear is at 
least as likely as not related to exposure to acoustic trauma 
during military service.  

3.  The Veteran's tinnitus is at least as likely as not a 
disorder due to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The Veteran's defective hearing of the left ear was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2008).  

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II.  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the Veteran's service treatment records and all 
VA medical records have been obtained and associated with the 
claims file.  The Veteran was examined by VA twice during the 
pendency of this appeal and was afforded an opportunity for a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss manifests to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal 
hearing is from 0 to 20 dBs [decibels], and higher threshold 
levels indicate some degree of hearing loss."  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  



Factual Background & Analysis

The Veteran asserts that he was an aircraft engine mechanic 
and worked in a noisy environment without ear protection 
during service and believes that his current hearing loss and 
tinnitus are due to his exposure to acoustic trauma in 
service.  The Veteran reported that while he also worked as 
an aircraft engine repairman for a number of years after 
service, he was required to use hearing protection and that 
his noise exposure was relatively small in comparison.  

The service treatment records showed no complaints, 
treatment, or diagnosis referable to any hearing problems or 
tinnitus in service.  Audiological findings for the left ear 
on his service entrance examination in May 1965 were as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
-
15

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

Audiological findings for the left ear on the Veteran's 
service separation examination in May 1967, as converted to 
ISO units currently in effect, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
25
20

On VA audiological examination in January 2005, the Veteran 
reported a history of noise exposure from helicopter engines 
in service and as a jet engine mechanic subsequent to 
service.  He also reported a history of constant tinnitus.  
On examination, audiological findings for the left ear were 
as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
45
50

The audiologist opined that the Veteran's hearing loss and 
tinnitus more likely than not was initiated by military 
service.  

When examined by VA in June 2005, the VA examiner indicated 
that she reviewed the claims file and provided a description 
of the Veteran's military and post-military history of noise 
exposure.  She noted that the Veteran was exposed to acoustic 
trauma in service and indicated that his current hearing loss 
was symmetrical in nature and was slightly worse than 
predicted from normal aging.  She also noted that the Veteran 
had noise exposure since his discharge from service and that 
he never filed a claim until some 35 years after service.  
The examiner opined that she could not be 50 percent or more 
certain that the Veteran's current hearing loss was related 
to service, and concluded that it was not as likely not that 
the Veteran's hearing loss and tinnitus were related to 
service.  

After review of all the evidence of record, the Board finds 
that the competent evidence of record is, at best, in 
relative equipoise.  The negative VA opinion appears to have 
been based primarily on the fact that the Veteran had noise 
exposure after service, that his current hearing loss was 
symmetrical and only slightly worse than predicted from 
normal aging, and that he had never filed a claim until 35 
years after service.  The Board notes, however, that the 
examiner did not offer any discussion or analysis as to the 
significance of the changes in the Veteran's hearing acuity, 
as measured by decreased auditory thresholds at the relevant 
frequencies during service, nor was she apparently aware of 
the changes in the standards (ASA versus ISO) for measuring 
hearing acuity.  In this case, the objective evidence of 
record clearly showed a decrease in the Veteran's hearing 
acuity during service.  The fact that the examiner opined 
that the Veteran's hearing acuity at the time of service 
separation, when he was 22 years old, was consistent with 
that of a person in their early 50's, suggests that there was 
a measurable change in his hearing acuity during service.  

Furthermore, the evidence of record includes a favorable 
opinion by a VA audiologist.  Although the audiologist did 
not provide any discussion or analysis as to the basis for 
his opinion, the fact that there was a measurable decrease in 
the Veteran's hearing acuity in service supports the 
conclusion that the Veteran's hearing loss began in service.  
The audiologist noted the Veteran's history of noise exposure 
during and after service and opined, in essence, that his 
current hearing loss began in service.  

The Court has held, "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  Although the findings 
at separation did not meet the criteria for a hearing loss 
for VA purposes at that time, the findings do suggest some 
change when compared to his induction examination.  More 
importantly, however, a VA audiologist has related the 
Veteran's current hearing loss to service.  

As indicated above, the evidence of record shows no findings, 
treatment, or diagnosis of tinnitus in service, and that the 
Veteran did not report any ringing in his ears until many 
years after service.  However, the evidence showed that the 
Veteran was a aircraft engine repairman in Vietnam.  Further, 
a VA audiologist opined that his tinnitus was initiated in 
service.  

It is presumably not possible at this point to determine to 
what extent the Veteran's current hearing loss in the left 
ear and tinnitus may be attributed to noise exposure in 
service versus some other etiology including what appears to 
be significant occupational noise exposure.  That leaves some 
doubt as to whether it is more likely due to service or more 
likely due to some other cause.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In view of the nature of the Veteran's hearing loss of the 
left ear and tinnitus and the favorable medical opinion 
relating them to service, the Board will resolve all 
reasonable doubt in favor of the Veteran.  Accordingly, 
service connection for defective hearing of the left ear and 
tinnitus is granted.  


ORDER

Service connection for defective hearing of the left ear is 
granted.  

Service connection for tinnitus is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


